DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2020, December 2, 2020, and June 7, 20201 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No, 2007/0055105 to Matsuzawa et al.  (hereinafter Matsuzawa), and further in view of U.S. Publication No. 2016/0174886 to Shiraishi (hereinafter Shiraishi).
(Abstract, “A capsule type endoscope includes an illumination device, an imaging device, and a transparent cover covering the illumination device and the imaging device”) comprising:
a processor (Paragraph 0091, “The image display system 25, as illustrated in FIG. 2, is designed to have a personal computer 24 that is capable of processing the image signal and a monitor 23 displaying the image.”) configured to function as:
a medical image acquisition unit that acquires a medical image including a subject image (Abstract, “A capsule type endoscope includes…an imaging device”);
a first discrimination processing unit that performs a first discrimination process of detecting a lesion and by using a first medical image captured using first illumination light having a specific spectrum, among the medical images (Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage;” the first illumination light being the ordinary color image (white light)); and
a second discrimination processing unit that performs a second discrimination process of discriminating the lesion by using a second medical image captured using second illumination light having a spectrum different from the first illumination light, among the medical images (Paragraph 0008, “For example, short-wavelength light, such as blue light, has a small penetration depth into a living body”… “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage;” the first illumination light being the ordinary color image (white light) and the second being the NBI illumination color (in this case blue)).
Matsuzawa fails to explicitly disclose as further recited. However, Shiraishi discloses discriminating a degree of progress of the detected lesion (Paragraph 0120, “it is possible to perform detailed diagnosis including the degree of progression of cancer accurately and easily”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shiraishi in order to combine the aspects of Matsuzawa to stage the lesions over time, by assisting a physician with oxygen saturation information (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Matsuzawa in the combination further discloses further comprising: a storage that stores a combination of the first illumination light and the second illumination light in advance (Paragraph 0008, “Consequently, when short-wavelength, narrow-band light is used in the NBI, this short-wavelength light, containing only information about the surface of the living tissue, is reflected, and thus an observation image specializing the surface of the living tissue can be obtained;” Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection;” the system combines both ordinary light images and NBI images (in which the illumination lights are different) and since the system knows the two light methods used prior, it also knows the illuminations prior).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Matsuzawa in the combination further discloses wherein the combination of the first illumination light and the second illumination light is determined based on a type of the lesion detected in the first discrimination process or the degree of progress of the lesion detected in the first discrimination process (Paragraph 0191, “In this case, the NBI image is acquired by the illumination of the monochromatic LED 261 and information required for the diagnosis of the part can be extracted.”… “The capsule type endoscope may also be set so that when the noticeable part and the visual field of the objective unit 350B overlap on the monitor in automatic tracking, the white LEDs 262 are turned off and the monochromatic LEDs 261 are turned on;” based on the detected legion, the light is switching from the first illumination to the second).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Matsuzawa in the combination further discloses wherein the second medical image is the medical image captured using the second illumination light having a narrower wavelength band than the first illumination light (Paragraph 0008, “For example, short-wavelength light, such as blue light, has a small penetration depth into a living body. Consequently, when short-wavelength, narrow-band light is used in the NBI, this short-wavelength light, containing only information about the surface of the living tissue, is reflected, and thus an observation image specializing the surface of the living tissue can be obtained;” Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Matsuzawa in the combination further discloses wherein the second medical image is the medical image captured using the second illumination light with more specific blue or specific violet than the first illumination light (Paragraph 0008, “For example, short-wavelength light, such as blue light, has a small penetration depth into a living body. Consequently, when short-wavelength, narrow-band light is used in the NBI, this short-wavelength light, containing only information about the surface of the living tissue, is reflected, and thus an observation image specializing the surface of the living tissue can be obtained;” Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage;” Paragraph 0174, “The light-emitting portions 242 (242A and 242B) emitting narrow-band light, shown in FIGS. 31A and 31B, are such as to produce, for example, red light ( 485-515 nm), green light (430-460 nm), and blue light (400-430 nm).”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Matsuzawa in the combination further discloses wherein the first medical image is the medical image captured using white light (Paragraph 0048, “FIGS. 30A and 30B are views showing states where a light-emitting portion emitting white light is turned on and another light-emitting portion emitting narrow-band light is turned off, respectively;” Paragraph 0172, “white LED emitting white light is used.”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Matsuzawa in the combination further discloses wherein the first discrimination processing unit detects an inflammatory bowel disease or a cancer as the lesion (Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage;” Paragraph 0176, “to specify a correct position and region of the lesion, and to diagnose whether the lesion is benign or malignant”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Shiraishi in the combination further discloses wherein the second discrimination processing unit performs the second discrimination process in a case where a type of the lesion detected in the first discrimination process is a specific type, (Abstract, “The disease state score calculation unit calculates a disease state score indicating the disease state of the observation target based on the distribution pattern. The monitor displays the disease state score or information based on the disease state score.”).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Matsuzawa in the combination further discloses wherein in a case where the second discrimination processing unit performs the second discrimination process, a result of the second discrimination process is output as a final discrimination result (Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage;” Matsuzawa has the dual illumination process, and one is performed prior to the other, meaning the output of the second illumination result is output).
Shiraishi in the combination further discloses in a case where the second discrimination processing unit does not perform the second discrimination process, a result of the first discrimination process is output as a final discrimination result (Abstract, “The disease state score calculation unit calculates a disease state score indicating the disease state of the observation target based on the distribution pattern. The monitor displays the disease state score or information based on the disease state score;” Shiraishi has one light pattern, so the second is inherently not performed, outputting the first result).
Regarding independent claim 16, Matsuzawa in the combination discloses an endoscope apparatus (Abstract, “A capsule type endoscope includes an illumination device, an imaging device, and a transparent cover covering the illumination device and the imaging device”) comprising:
a light source that emits a plurality of types of illumination light having different spectra (Abstract, “A capsule type endoscope includes an illumination device;” Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage”); and
a processor (Paragraph 0091, “The image display system 25, as illustrated in FIG. 2, is designed to have a personal computer 24 that is capable of processing the image signal and a monitor 23 displaying the image.”) configured to function as:
an endoscopic image acquisition unit that acquires an endoscopic image including a subject image by imaging a subject using the illumination light (Abstract, “The imaging device has an objective optical system and an image sensor.);
a first discrimination processing unit that performs a first discrimination process of detecting a lesion by using a first endoscopic image captured using first illumination light having a specific spectrum (Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage”), among the endoscopic images;
a light source control unit that switches the illumination light to a second illumination light having a different spectrum from the first illumination light (Paragraph 0048, “FIGS. 30A and 30B are views showing states where a light-emitting portion emitting white light is turned on and another light-emitting portion emitting narrow-band light is turned off, respectively”) in accordance with a type or the degree of progress of the lesion (Paragraph 0191, “The capsule type endoscope may also be set so that when the noticeable part and the visual field of the objective unit 350B overlap on the monitor in automatic tracking, the white LEDs 262 are turned off and the monochromatic LEDs 261 are turned on.”); and
a second discrimination processing unit that performs a second discrimination process by using a second endoscopic image captured using the second illumination light (Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage”).
Shiraishi in the combination further discloses discriminating a degree of progress of the detected lesion (Paragraph 0120, “it is possible to perform detailed diagnosis including the degree of progression of cancer accurately and easily”)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa further in view of Shiraishi, and further in view of U.S. Publication No. 2013/0345510 to Hadani (hereinafter Hadani).
Regarding dependent claim 10, the rejection of claim 7 is incorporated herein. Additionally, Matsuzawa discloses wherein in a case where the first discrimination processing unit detects the lesion and discriminates a grade of an endoscopic finding classification as a degree of progress (Paragraph 0008, “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage;” the first illumination light being the ordinary color image (white light)), the second discrimination processing unit performs the second discrimination process (Paragraph 0008, “For example, short-wavelength light, such as blue light, has a small penetration depth into a living body”… “in the capsule type endoscope, a combination of the observation of the ordinary color image with the NBI contributes to the improvements of accuracy of the detection of Barrett's esophagus and glandular cancer in early stage;” the first illumination light being the ordinary color image (white light) and the second being the NBI illumination color (in this case blue)).
(Abstract, “The disease state score calculation unit calculates a disease state score indicating the disease state of the observation target based on the distribution pattern. The monitor displays the disease state score or information based on the disease state score.”)
Matsuzawa and Shiraishi fail to explicitly disclose relating the first and second discrimination processing specific to ulcerative colitis.  However, Hadani discloses discrimination processing specific to ulcerative colitis (paragraph 0163, “a medical device may comprise a device that performs an automatic analysis or diagnosis based on the images captured by the endoscope”… “provide a 360° scan allows the physician or the medical device to detect polyps, colorectal neoplasia, ulcerative colitis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hadani in order to detect varying diseases in intrabody cavities (paragraph 0163).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Shiraishi in the combination further discloses wherein the second discrimination processing unit outputs a discrimination result obtained by further subdividing the grade of the endoscopic finding classification (abstract, “The disease state score calculation unit calculates a disease state score indicating the disease state of the observation target based on the distribution pattern. The monitor displays the disease state score or information based on the disease state score.”).
Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record teach methods of lesion detection and analysis in which multiple light spectra are used (ex: white light and blue light). However, none of them alone or in any combination teaches detecting and grading ulcerative colitis and further selecting a specific Mayo grade further not performing the second processing based on the specific grade.
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record teach methods of detecting cancerous lesions using multiple illumination strategies. However, none of them alone or in any combination teaches altering which illumination processes occur based upon the first lesion being cancer or not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bart Lemmens, MSc, Ingrid Arijs, PhD, Gert Van Assche, MD, PhD, Xavier Sagaert, MD, PhD, Karel Geboes, MD, PhD, Marc Ferrante, MD, PhD, Paul Rutgeerts, MD, PhD, Séverine Vermeire, MD, PhD, Gert De Hertogh, MD, PhD, Correlation Between the Endoscopic and Histologic Score in Assessing the Activity of Ulcerative Colitis, Inflammatory Bowel Diseases, Volume 19, Issue 6, 1 May 2013, Pages 1194–1201, https://doi.org/10.1097/MIB.0b013e318280e75f discloses methods of grading ulcerative colitis according to the Mayo scale

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668